Case 8:21-cv-00338-CJC-ADS Document 34-3 Filed 06/30/21 Page 1 of 2 Page ID #:315



   1 BENJAMIN M. SADUN (287533)
   2 benjamin.sadun@dechert.com
     DECHERT LLP
   3 US Bank Tower, 633 West 5th Street,
   4 Suite 4900
     Los Angeles, CA 90071-2013
   5 Phone: (213) 808-5721; Fax: (213) 808-5760
   6
     KATHLEEN N. MASSEY (pro hac vice)
   7 kathleen.massey@dechert.com
   8 MARK CHEFFO (pro hac vice forthcoming)
     mark.cheffo@dechert.com
   9 Three Bryant Park
  10 1095 Avenue of the Americas
     New York, NY 10036
  11 Phone: (212) 698-3500; Fax: (212) 698 3599
  12
     Attorneys for Defendant
  13
                         UNITED STATES DISTRICT COURT
  14
                        CENTRAL DISTRICT OF CALIFORNIA
  15                            SOUTHERN DIVISION
  16 JANE DOE on behalf of herself and all     CASE NO. 8:21-CV-00338-CJC-ADS
  17 other similarly situated,
                  Plaintiffs,                  Judicial Officer: Cormac J. Carney
  18                                           Courtroom:        9B
            v.
  19
  20 MINDGEEK USA INCORPORATED,               [PROPOSED] ORDER DISMISSING
     MINDGEEK S.A.R.L., MG                    PLAINTIFF’S COMPLAINT WITH
  21 FREESITES LTD (D/B/A PORNHUB),
                                              PREJUDICE PURSUANT TO FED.
  22 MG FREESITES II LTD, MG                  R. CIV. P. 12
     CONTENT RT LIMITED, AND 9219-
  23 1568 QUEBEC INC. (D/B/A
                                              Date: August 2, 2021
  24 MINDGEEK),                               Time: 1:30 p.m.
                  Defendants.
  25                                          Courtroom: 9B
  26
  27
  28
Case 8:21-cv-00338-CJC-ADS Document 34-3 Filed 06/30/21 Page 2 of 2 Page ID #:316



    1         Defendants’ Motion to Dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ.
    2
        R. 12(b)(6) was heard on August 2, 2021 at 1:30 P.M. by this Court. Having
    3
    4 considered all papers filed in support of and in opposition to the Motion to Dismiss,
    5 oral arguments of counsel, and all other pleadings and papers on file herein, IT IS
    6
      HEREBY ORDERED that Defendants’ Motion is GRANTED.
    7
    8        Accordingly, Plaintiff’s Complaint is hereby DISMISSED WITH

   9 PREJUDICE.
  10
         IT IS SO ORDERED.
  11
  12
  13 Dated: ______________                                _________________________
  14                                                      Honorable Cormac J. Carney
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                1                    CASE NO. 8:21-CV-00338
                       [PROPOSED] ORDER DISMISSING PLAINTIFF’S COMPLAINT
